DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3rd, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Gerhart on March 1st, 2022.
The application has been amended as follows:
Claim 1:
A method for processing a neural measurement obtained in a presence of artifact, in order to detect whether a neural response is present in the neural measurement, the method comprising: 
obtaining a neural measurement from one or more sense electrodes; 

at the first time offset, correlating the neural measurement against a second filter template to produce a second measure m2, the second filter template comprising an alternating waveform of a second phase 90 degrees offset to the first phase; 
at a second time offset, being at a non-integer multiple of 180 degrees offset from the first time offset, correlating the neural measurement against the first filter template to produce a third measure m3; 
at the second time offset, correlating the neural measurement against the second filter template to produce a fourth measure m4; and 
processing m1 to m4 to detect whether a neural response exists in the neural measurement.

Claim 5:
The method of claim 1 wherein the first filter template and second filter template are amplitude modulated by a triangular window.

Claim 6:  
The method of claim 1 wherein only a single point of a correlation is calculated.

Claim 8:  
The method of claim 7, further comprising determining the predefined optimal point or a single point of a cross-correlation between the neural measurement and a filter template should be produced, by: 

calculating a phase defined by the real and imaginary parts; 
relative to a fundamental frequency of the filter template, calculating a time adjustment needed to change a calculated phase to pi/2; and 
defining the predefined optimal 

Claim 9:
The method of claim 7 further comprising determining the predefined optimal 
at the first time offset, correlating the neural measurement against a third filter template to produce a fifth measure m5, the third filter template comprising an alternating waveform at double the frequency of the first filter template and of a third phase; 
at the second time offset, correlating the neural measurement against the third filter template to produce a sixth measure m6; and 
determining from m5 and m6 a decay in artifact between the first time offset and the second time offset.

Claim 10:  
The method of claim 7 wherein the predefined optimal 

Claim 11:
optimal a user's posture.

Claim 12:
A device for processing a neural measurement obtained in a presence of artifact, in order to detect whether a neural response is present in the neural measurement, the device comprising: 
measurement circuitry for obtaining a neural measurement from one or more sense electrodes; and 
a processor configured to: 
at a first time offset, correlate the neural measurement against a first filter template to produce a first measure m1, the first filter template comprising an alternating waveform of a first phase; 
at the first time offset, correlate the neural measurement against a second filter template to produce a second measure m2, the second filter template comprising an alternating waveform of a second phase 90 degrees offset to the first phase; 
at a second time offset, being at a non-integer multiple of 180 degrees offset from the first time offset, correlate the neural measurement against the first filter template to produce a third measure m3; 
at the second time offset, correlate the neural measurement against the second filter template to produce a fourth measure m4; and 
process m1 to m4 to detect whether a neural response exists in the neural measurement.

Claim 16:
filter template and second filter template are amplitude modulated by a triangular window.

Claim 17:
The device of claim 12 wherein the processor is further configured to calculate only a single point of a correlation.

Claim 19:
The device of claim 18, wherein the processor is further configured to determine the predefined optimal point or a single point of a cross-correlation between the neural measurement and a filter template should be produced, by: 
at an approximate time delay between the neural response and the filter template, computing real and imaginary parts of a fundamental frequency of a DFT of the neural measurement; 
calculating a phase defined by the real and imaginary parts; 
relative to a fundamental frequency of the filter template, calculating a time adjustment needed to change a calculated phase to pi/2; and 
defining the predefined optimal 

Claim 20:
The device of claim 18 wherein the processor is further configured to determine the predefined optimal 

at the second time offset, correlating the neural measurement against the third filter template to produce a sixth measure m6; and 
determining from m5 and m6 a decay in artifact between the first time offset and the second time offset.

Claim 21:
The device of claim 18 wherein the processor is further configured to recalculate the predefined optimal 

Claim 22:
The device of claim 18 wherein the processor is further configured to recalculate the predefined optimal a user's posture.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Parthasarathy (US 20050107674 A1).  While Parthasarathy teaches the obtainment of neural measurements from electrodes and the use of offsets and filters to help determine the neural response, the reference fails to teach the use of time offsets and filter templates for the alternating waveform.  This distinguishes the claimed invention over the prior art and allows for better signal measurement from distanced electrodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791